DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on December 16, 2020.  Claims 1-2, 9-10, and 15 have been amended.  Claims 10 – 12, and 14 have been allowed due to applicant’s amendment to the independent claim 10 in the reply filed on December 16, 2020.  Claims 15 -20 had been allowed in the previous office action mailed on October 07, 2020.  A new Office Action follows.

Claim Objections
Claim(s) 15 is objected to because of the following informalities: 
an ignition coil current - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 – 9 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Jundt (US 4,174,696).

With regard to claim 1, Jundt teaches an igniter circuit (Fig. 1 – Fig. 6) configured to operate according to a clock signal (signal produce by clock generator 33 - Fig. 1) and control an ignition coil (15 - Fig. 1), comprising: 
a first counter (21 - Fig. 1) responsive to the clock signal (signal produce by clock generator 33 - Fig. 1) and configured to count for a first predetermined period and generate a first count output (col. 1, lines 53-62; col. 2, lines 13-21); 
a second counter (23 - Fig. 1) responsive to the clock signal (signal produce by clock generator 33 - Fig. 1) and configured to count and generate a second count output; wherein the second counter starts counting at a predetermined instance during the first predetermined period (col. 1, lines 62-68; col. 3, lines 1-12, ; col. 2, lines 13-21); 
a current limiter circuit (19 - Fig. 1) comprising:
an input terminal (top terminal of 19 - Fig. 1) coupled to an output terminal (M - Fig. 1) of the second counter (23 - Fig. 1) (indirectly/electrically coupled)

wherein the current limiter circuit (19 - Fig. 1) is configured to generate an output based on the second count output (claim 8, lines 1-4); and 
a shutdown controller (16, 18, 27, 30, 31, 32 - Fig. 1) coupled (electrically coupled) to an input terminal (E - Fig. 1) of the second counter (23 - Fig. 1) and the switch element (13 - Fig. 1) and configured to detect a change to the current limiter circuit output (col. 3, lines 31-46; col. 4, lines 14-24).
With regard to claim 6, Jundt teaches all the limitations of claim 1, and further teaches a total count of the second counter (23 - Fig. 1) during a soft shutdown period is a function of a supply voltage level (14 - Fig. 1; col. 4, lines 42-47; col. 5, lines 28-37, Jundt teaches that "1" signal is approximately equal to the supply voltage and the soft shutdown period is a function of a supply voltage level).
With regard to claim 7, Jundt teaches all the limitations of claim 1, and further teaches the first counter (21 - Fig. 1): starts counting when a control signal (22 - Fig. 1) is enabled; and ends at a predetermined count value (col. 5, lines 1-21).
With regard to claim 8, Jundt teaches all the limitations of claim 1, and further teaches the first predetermined period (col. 1, lines 53-62) is independent of both a supply voltage level and a temperature of the ignition coil (col. 1, 28-37).
With regard to claim 9, Jundt teaches all the limitations of claim 1, and further teaches the first counter (21 - Fig. 1) and the shutdown controller (16, 18, 27, 30, 31, 32 - Fig. 1) are configured to selectively operate the second counter (23 - Fig. 1) according to the first count output (21 - Fig. 1 - col. 1, lines 53-68; col. 2, lines 1-21).

Allowable Subject Matter
Claim(s) 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


With regard to claim 2, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the first terminal of the switch element is a gate terminal and is further coupled to an input terminal of the shutdown controller, and wherein the switch element: has a saturation current responsive to the ignition coil.”
Claim 3 – 5 is allowed by dependence on claim 2.

Claim(s) 10 – 12 and 14 – 20 are allowed. 

Response to Arguments
Applicant's arguments filed on December 16, 2020 have been fully considered but they are not persuasive. Applicant’s Remarks/Arguments in page 6 regarding to claim 1 stated that independent claim 1 has been amended to include the allowable subject matter of claim 2.  In response, the Examiner respectfully disagrees and points out that the all allowable subject matter was not included into the independent claim 1, and reminds that claim 2 has been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Therefore, all the allowable subject matter should be include into the independent claim and not only a portion of the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached PTO-892.
Seeger (US 4,253,443) teaches an ignition control device (Fig. 1) configured to operate according to a clock signal (CLOCK) and control an ignition coil (19) comprising: a first counter (12 – Fig. 1) a second counter (24 – Fig. 1), a current limiting circuit (22).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a 

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836